Electronically Filed
                                                       Supreme Court
                                                       SCAD-12-0000405
                                                       17-JUN-2013
                                                       11:19 AM



                         NO. SCAD-12-0000405

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                 vs.

                    ANDRÉ S. WOOTEN, Respondent.


                         ORIGINAL PROCEEDING
                          (ODC 08-054-8697)

                      ORDER OF REINSTATEMENT
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of the June 3, 2013 affidavit

submitted by Respondent André S. Wooten and the record, it

appears Respondent Wooten has complied with all relevant

requirements of his ninety-day period of suspension from the

practice of law and with the requirements of Rule 2.16 of the

Rules of the Supreme Court of the State of Hawai#i (RSCH).     It

further appears the Office of Disciplinary Counsel was personally

served notice of the affidavit, as required by RSCH Rule 2.17(b).

Therefore,
          IT IS HEREBY ORDERED that, pursuant to RSCH Rule

2.17(b), Respondent Wooten is reinstated to the practice of law

in the jurisdiction of the State of Hawai#i, effective upon entry

of this order.

          DATED: Honolulu, Hawai#i, June 17, 2013.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Simeon R. Acoba, Jr.

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack




                                2